Citation Nr: 0600367	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  98-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for hepatitis C 
with liver damage, evaluated as 10 percent disabling prior to 
November 27, 2000 and 100 percent disabling thereafter.

2.  Entitlement to a compensable evaluation for chloracne.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for cancerous ulcer of 
the stomach.

5.  Entitlement to service connection for an infectious 
prostate condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from separate rating decisions by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A May 1997 RO rating 
decision granted service connection for hepatitis C and 
assigned an initial noncompensable evaluation.  In November 
1997, the RO assigned a 10 percent rating for hepatitis C 
effective to the date of claim; April 30, 1997.  The RO also 
granted service connection for chloracne and assigned a 
noncompensable evaluation.  An April 1998 RO rating decision 
denied claims for service connection for prostate cancer and 
for a cancerous ulcer of the stomach.  The Board remanded the 
claims to the RO in May 2000 for further development.  In a 
rating decision dated October 2002, the RO increased the 
initial evaluation for hepatitis C to 60 percent disabling 
effective November 27, 2000.

The case was before the Board again in August 2003 at which 
time the Board remanded the case to the RO for further 
development.  By means of a rating decision dated June 2005, 
the RO granted service connection for recurrent esophageal 
varices and upper gastrointestinal bleeding (claimed as 
internal bleeding), and assigned a 100 percent evaluation for 
hepatitis C with liver damage and recurrent esophageal 
varices and upper gastrointestinal bleeding effective 
November 27, 2000.  The Board has rephrased the issues on the 
title page accordingly.

The veteran has raised claims for an effective date earlier 
than August 9, 2001 for the grant of entitlement to a total 
disability rating based upon individual unemployability due 
to service connected disability (TDIU) as well as a claim for 
an increased rating for posttraumatic stress disorder (PTSD).  
These issues are referred to the RO for appropriate action.

The claim of entitlement to service connection for an 
infectious prostate condition is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  For the time period prior to November 27, 2000, the 
veteran's hepatitis C was manifested by minimal liver damage 
and early cirrhosis with non-disabling episodes of fatigue, 
forgetfulness and gastrointestinal disturbance, and no 
evidence of ascites, muscle wasting or significant loss of 
strength.

2.  The veteran's service connected chloracne has been 
asymptomatic during the appeal period.

3.  There is no competent evidence that the veteran manifests 
prostate cancer.

4.  There is no competent evidence that the veteran manifests 
a cancerous ulcer of the stomach.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial rating for 
hepatitis C, but no higher, have been met for the time period 
prior to November 27, 2000.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 2002); 38 C.F.R. § 4.115, Diagnostic Codes 
7312, 7345 (1997-2000.

2.  The criteria for a compensable initial rating for 
chloracne have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1997-2002); 38 C.F.R. §§ 
4.40, 4.45, 4.118, Diagnostic Codes 7803, 7804, 7805 (2003-
05).

3.  Prostate cancer was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1112, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

4.  A cancerous ulcer of the stomach was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher initial evaluations 
for service connected hepatitis C as well as service 
connection for prostate cancer and a cancerous ulcer of the 
stomach.  The Board has reviewed all the evidence in the 
veteran's claims folder that consists of 4 volumes of 
documents.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each aspect of his claims.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

I.  Initial ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

A.  Hepatitis C

The RO has rated the veteran's hepatitis C as 10 percent 
disabling from effective April 30, 1997, and 100 percent 
disabling effective November 27, 2000.  As the maximum rating 
is assigned effective November 27, 2000, the Board need only 
consider the proper rating for the preceding time period.  As 
such, new criteria for evaluating chronic liver disease and 
hepatitis under Diagnostic Codes 7312 and 7345 effective on 
July 2, 2001 are not for application in this case.  66 Fed. 
Reg. 29486 (May 31, 2001).  See 38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (April 10, 2000). 

Under the old criteria, ratings of digestive disabilities 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive were not be combined with each 
other.  A single evaluation was be assigned under the 
Diagnostic Code which reflected the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warranted such 
elevation.  38 C.F.R. § 4.114 (1997-2000).

A 100 percent rating under Diagnostic Code 7345 contemplated 
infectious hepatitis with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy.  38 C.F.R. § 4.115, Diagnostic Code 7345 (1997-
2000).  A 60 percent rating was warranted for infectious 
hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue and mental 
depression.  Id.  A 30 percent rating was warranted for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  Id.  The 10 percent rating assigned by the RO 
contemplated infectious hepatitis with demonstrable liver 
damage and mild gastrointestinal disturbance.  Id.

Under the criteria of Diagnostic Code 7312, entitled "Liver, 
cirrhosis of," a 30 percent disability rating was warranted 
where the condition was moderate with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7312 (1997-2000).  A 50 percent rating was warranted where 
there were moderately severe symptoms with the liver 
definitely enlarged with abdominal distention due to early 
ascites and with muscle wasting and loss of strength.  Id.  A 
70 percent rating was warranted for severe cirrhosis with 
ascites requiring infrequent tapping, or recurrent hemorrhage 
from esophageal varices, aggravated symptoms and impaired 
health.  Id.  A 100 percent rating was appropriate where the 
cirrhosis is pronounced with aggravation of the symptoms for 
moderate and severe, necessitating frequent tapping.  Id.


Historically, the veteran filed a claim for service 
connection for hepatitis C on April 30, 1997.  At that time, 
he submitted private clinic records reflecting a diagnosis of 
chronic hepatitis in March 1997.  His recorded symptoms 
included hepatomegaly, tenderness of the epigastrium, 
diarrhea and abdominal pain.  He was also given an assessment 
of alcohol (ETOH) induced gastroenteritis.  An hepatic 
ultrasound performed in March 1997 was reported as 
unremarkable for the liver, gallbladder and biliary tree.  In 
April 1997, his private examiner noted that he did not 
manifest a debilitating disease precluding him from working.  
An RO rating decision dated May 1997 granted service 
connection for hepatitis, and assigned an initial 
noncompensable evaluation effective April 30, 1997.

A VA vocational and rehabilitation examination in June 1997 
included the veteran's report of intermittent memory loss 
since Vietnam.  His assessment included chronic alcohol 
intake with history of hepatitis C and possible 
hemochromatosis, memory changes and history of tachycardia.  

In October 1997, the veteran underwent a VA intestines 
examination.  He reported symptoms of right upper quadrant 
pain recently becoming worse with some nausea.  He felt 
fatigued with weakness.  Occasionally, he would have vomiting 
and nausea as well as some stool of dark color.  On physical 
examination, he was mildly icteric.  His skin had no spider 
angiomatosis.  His abdomen revealed right upper quadrant 
tenderness with voluntary guarding.  There was no 
splenomegaly nor hepatomegaly.  The examiner offered the 
following impression:

Chronic hepatitis.  I check the patient's serology 
and it showed that the patient's hepatitis C 
surface antigen is negative and surface antibody 
is negative.  Hepatitis A antibody is positive.  
He is also positive for hepatitis C antibody.  
Based on this data, the patient has chronic 
hepatitis infection and there is no evidence of 
hepatitis B infection but evidence of past 
exposure to hepatitis A infection.  The patient's 
right upper quadrant pain is probably related to 
his underlying chronic hepatitis infection and the 
natural history of hepatitis A infection reveals 
with the recent data that patients with this 
infection can have right upper quadrant pain due 
to stretching of the capsule of the liver due to 
the chronic inflammation.  Fatigue and weakness 
both can be related to his underlying chronic 
hepatitis infection.  At the present time, his 
albumin is 4.1 gm and PT and PTT are within normal 
range.  Based on this data, the patient has a good 
synthetic function even though his liver enzymes 
are real high.  Eventually, this chronic hepatitis 
infection can lead to cirrhosis.

On VA PTSD examination in October 1997, the veteran admitted 
to heavy alcohol abuse consisting of three half gallons of 
liquor per day.  He was given assessments of alcohol abuse, 
polysubstance abuse and PTSD.

An RO rating decision dated November 1997 increased the 
initial evaluation for hepatitis to 10 percent disabling 
effective to the date of claim; April 30, 1997.

A December 1997 VA clinic record recorded the veteran's 
complaints of right sided abdomen pain with weight loss.  He 
also reported chills and sweating episodes.  Subsequent 
ultrasound and upper gastrointestinal (UGI) series testing 
were unremarkable.  In January 1998, he was advised to a 
decreased low salt diet (Na) based upon diagnoses of abdomen 
pain, hypertension (HTN) and gastroesophageal reflux disease 
(GERD).  A gastroscopy performed in February 1998 indicated 
diagnoses of mild gastropathy, antral erosion and gastritis.  
In June 1998, he complained of nausea, vomiting, diarrhea, 
blood in urine and pain of the lower abdomen and groin.  He 
was placed on Bactrim based upon assessments of urinary tract 
infection (UTI) and increased liver function test (LFT).  He 
continued to have symptoms of GERD, abdominal pain and brown 
colored urine in August 1998.  He was deemed positive for H. 
pylori.

A March 1998 mental status report for the Social Security 
Administration (SSA) indicated an assessment of an 
intermittent explosive disorder when drinking.

In October 1998, the veteran underwent VA liver, gall bladder 
and pancreas examination.  He reported periodic jaundice of 
his eyes, but was unable to give an accurate account as to 
frequency.  He had constant pain at his mid abdomen ranging 
from general discomfort to excruciating and interfering with 
his sleep.  On physical examination, he presented as well 
developed and well nourished in no acute distress.  He had 
normal abdominal bowel sounds.  His liver was palpable to 6 
cm below the right costal margin and was tender to palpation.  
He had diffuse abdominal pain on palpation.  He was given 
assessments of hepatitis, and skin petechiae possibly related 
to liver disease.

An SSA decision in February 1999 found the veteran to be 
disabled as of April 3, 1997 due to posttraumatic stress 
disorder, dysthymic disorder, antisocial personality 
disorder, history of alcohol and substance abuse in apparent 
remission, and hepatitis C.

A May 1999 VA clinic record noted mildly elevated LFT's with 
occasional RUQ aches.  He denied dizzy spells, and his reflux 
symptoms were under control.  His assessments included stable 
GERD and active hepatitis C followed by GI.  In September 
2000, he reported recurrent right quadrant abdominal pains 
with radiation to the suprapubic area.  A November 2000 
gastroenterology consultation provided opinion that he was 
not deemed a good candidate for Rebetron therapy.  His 
symptoms included abdominal soreness with meals, occasional 
belching, episodic cold chills and sweats, "coca-cola" 
colored urine, weight loss, and some nosebleeds.  Physical 
examination was significant for muddy sclera but naicteric, 
mild diffuse tenderness of the abdomen, and liver slightly 
below the right costal margin (RCM).  Following laboratory 
testing, his assessments included chronic active hepatitis C 
and "hx (history) of mild coagulopathy, possible 
cirrhosis."

On November 27, 2000, the veteran was admitted to Anderson 
Area Medical Center due to recent onset of abdominal pain and 
vomiting of blood.  An endoscopy found large nonbleeding 
esophageal varices and portal hypertensive gastropathy.  His 
liver function tests improved with a transfusion.  He was 
discharged with diagnoses of nonbleeding Grade II esophageal 
varices, and severe portal hypertensive gastropathy.  He was 
admitted to Anderson Area Medical Center in June 2001 for the 
recurrence of vomiting of blood with melena.  An endoscopy 
revealed gastroesophageal varices and Mallory Weiss tear 
requiring a TIPS procedure.  He was given an assessment of 
major gastrointestinal bleed with documented esophageal 
varices, gastric varices with a herald spot, hypertensive 
gastropathy, and Mallory-Weiss tear.  He was noted to have 
the stigmata of advanced liver disease including 
hypoalbuminemia, hyperbilirubinemia, prolonged prothrombin 
time, and cytopenia with thrombocytopenia.  It was noted 
that, in terms of mental confusion, there was no evidence of 
encephalopathy although it was unclear as to whether his 
report of mental confusion could be attributed to 
posttraumatic stress disorder or a very subtle hepatic 
encephalopathy.

In January 2001, the veteran underwent VA liver, gall bladder 
and pancreas examination.  He reported a recent 
hospitalization in November 2000 for upper gastrointestinal 
hemorrhage with liver cirrhosis.  He complained of constant 
soreness in the right upper quadrant with intermittent but 
daily right lower quadrant abdominal pain.  He had 
hematemesis a couple of times per year for the last three to 
four years.  He also reported having experienced melena a few 
times per year over the past few years.  He had increasing 
easy fatigability/generalized weakness over the last several 
months.  He denied depression, but had a history of PTSD.  He 
had no known history of recent weight gain or loss nor 
ascites.  He did report some memory loss.  He was on no 
specific therapy for liver disease, but was on lansoprazole 
apparently for GERD.  On physical examination, he appeared 
well-developed and fairly well nourished.  There was no 
pallor or lymphadenopathy.  Scleral icterus was noted.  
Palmar erythema and some spider angioma were evident.  There 
were no distended superficial abdominal veins. 

As indicated above, the RO has assigned a 100 percent rating 
for hepatitis C effective the date of the hospitalization at 
Anderson Area Medical Center on November 27, 2000.  For the 
time period prior to November 27, 2000, the preponderance of 
the evidence demonstrates that the veteran's hepatitis C was 
manifested by minimal liver damage and early cirrhosis with 
non-disabling episodes of fatigue, forgetfulness and 
gastrointestinal disturbance, and no evidence of ascites, 
muscle wasting or significant loss of strength.  A VA 
intestines examination in October 1997 found the veteran to 
have chronic hepatitis infection manifested by right upper 
quadrant pain due to the chronic inflammation as well as 
associated fatigue and weakness.  Overall, the liver 
synthetic function was deemed "good" although his liver 
enzymes were "real high."  The veteran had been treated for 
gastroenteritis several months previously.  In January 1998, 
he was advised to a decreased low salt diet (Na) based upon 
diagnoses of abdomen pain, hypertension and GERD.  A 
gastroscopy performed in February 1998 indicated diagnoses of 
mild gastropathy, antral erosion and gastritis.  On this 
evidence, the Board finds that the veteran's hepatitis C 
symptoms more closely approximated the criteria for a 30 
percent rating for the time period prior to November 27, 
2000.  

However, the medical evidence prior to November 27, 2000 
demonstrated an unremarkable hepatic ultrasound in March 
1997, good synthetic liver functioning on VA examination in 
October 1997, mild gastropathy, antral erosion and gastritis 
in February 1998, mildly elevated LFT's with occasional right 
upper quadrant pain in May 1999.  There was no evidence of 
ascites, muscle wasting or significant loss of strength.  
There was no lay allegation describing any episodes of 
gastrointestinal disturbance, fatigue or mental depression 
that was recurrently disabling in degree.  Accordingly, the 
Board finds that the criteria for a rating in excess of 30 
percent under either Diagnostic Code 7312 or 7345 have not 
been met.  

In so holding, the Board deems the veteran as competent to 
describe his symptoms of gastrointestinal disturbance, 
fatigue, weakness, decreased mental functioning and loss of 
strength.  38 C.F.R. § 3.159(a)(2) (2005).  His lay 
allegations have been accepted as entitling him to the 30 
percent evaluation under Diagnostic Code 7345, but do not 
support a higher rating still.  The medical evidence is the 
most probative evidence in this case with respect to the 
overall level of liver damage and functioning.  This evidence 
demonstrates minimal liver dysfunction prior to November 27, 
2000.  The benefit of the doubt rule has been applied in 
assigning the 30 percent rating, but is not applicable to 
consideration of a higher 60 percent rating as the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against claim).

B.  Chloracne

The veteran filed a claim of entitlement to service 
connection for chloracne on April 30, 1997.  His service 
medical records reflect his treatment for pseudofolliculitis 
in October 1970, and a boil on the right side of the cheek in 
June 1971.  On his initial VA examination in October 1997, 
the examiner described brownish patches of skin over the 
anterior and posterior aspect of his chest.  There was no 
rash on the body.  The veteran described these patches as 
recurrent in nature and itchy.  No diagnosis was offered by 
the examiner.  An RO rating decision dated November 1997 
granted service connection for chloracne, and assigned an 
initial noncompensable evaluation.

In pertinent part, an August 1998 VA clinic record noted the 
presence of a rash on the trunk and arms that may have been 
attributable to H Pylori.  On VA examination in October 1998, 
the veteran described a recurrence of red patchy and pruritic 
skin eruptions on his arms and back.  He indicated being 
prescribed a topical ointment that improved the eruption on 
his face and relieved his itching.  Physical examination 
revealed a petechial eruption of both arms, the upper back 
and central face.  There was no scaling, ulceration, 
vesicular lesions nor comedonal lesions noted.  He was given 
an assessment of skin petechiae possibly related to liver 
disease.

Thereafter, a December 1998 VA dermatology consultation 
included the veteran's report of itchy, burning papules on 
his face, arms and trunk of 11/2 years duration.  On physical 
examination, he was noted to have multiple discrete small 
erythematous papules and a few small papules scattered over 
the entire face.  He did not have much scale on examination, 
but there was relative hypopigmentation of the nasolabial 
(NL) folds and glabellar fact, and a patchy scale in the 
scalp.  There were also patches of macular, largely blanching 
violaceous/purplic telangiectatic mattes on the shoulders 
mainly.  He was given assessments of acneiform 
dermatitis/sebaceous dermatitis, and telangectasis probably 
secondary to liver disease.  The examiner could not 
absolutely rule out (r/o) vasculitis due to the history of 
the original lesions being papular.  He was prescribed 
Nizoral shampoo and cream for the sebaceous dermatitis as 
well as benzoyl peroxide to the face.  No treatment was 
recommended for the telangectasis.

A March 1999 VA dermatology consultation recorded the 
veteran's complaint of a 4-day history of a burning feeling 
of the skin on discrete areas of the chest and back.  On 
physical examination, his scalp was clear with a few small 
erythematous papules more on the face than diffuse.  
Hypopigmentation was less prominent.  There were no clinical 
findings on inspection and palpation of the sites on the left 
chest and left back where he reported the burning sensations.  
Telangiectations on the upper back and arms persisted.  He 
was given an assessment of sebaceous dermatitis and 
paresthesias of the back and chest.  He was given a 
prescription of Nizoral shampoo and cream twice per day 
(bid), and a trial of Sarna lotion to apply to the areas of 
the burning sensation.

In January 2001, the veteran underwent VA skin examination.  
He reported a history of a persistent, itchy skin rash 
treated with skin cream and Benadryl.  His eyes sometimes 
burned when he scratched his face because of the itching.  
Physical examination demonstrated the presence of a diffuse, 
patchy macular, purplish rash over the entire body.  He was 
given an assessment of chronic skin rash.

An August 2001 VA clinic record recorded an impression of 
pruritis treated with Sarna and hydrocortisone cream.  A skin 
examination performed by Adrian Reuben, M.D., in August 2002 
was negative.

The veteran underwent VA skin examination in December 2002.  
He reported a 11/2 year history of itching and burning papules 
on his face, arms, trunk and legs.  On physical examination, 
his scalp was clear.  There were some mild perifollicular 
erythema with scattered postules in the beard area of the 
face.  Similarly, there were some mild changes of erythema 
about hair follicles with some scattered postules on the 
anterior neck.  The back, chest, abdomen, buttocks, 
genitalia, and lower extremities were clear.  In the left 
deltoid and proximal left upper arm area there were some 
small areas of erythema that may blanch a bit.  He was given 
the following diagnoses:

DIAGNOSES:
1)  There is no evidence of chloracne.
2)  The veteran has mild pseudofolliculitis barbae 
of the face and neck
3)  The veteran has a history of seborrheic 
dermatitis treated with Nizoral.  This diagnosis 
was made by Dr. _______ on 12/10/98.  There is no 
current evidence of this condition.   When Dr. 
______ saw the veteran back on 03/15/99, the 
condition was improved.
4)  Erythematous macules in the left deltoid area 
which may be telangiectasias.

Addressing of remand questions:
1)  Regarding the current severity of his 
chloracne, it should be noted that he does not 
have any evidence of chloracne.
2)  There is no exudation.
3)  The pseudofolliculitis barbae causes some mild 
itching.
4)  There are no constant extensive lesions.
5)  There is no marked disfigurement.
6)  There is no ulceration.
7)  There is no extensive disfoliation or 
crusting.
8)  There are no systemic or nervous 
manifestations.
9)  There is no exceptionally repugnant pathology.

The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118 
(Schedule).  Effective on August 30, 2002, the regulations 
pertaining to evaluating disabilities of the skin were 
revised.  See 67 Fed. Reg. 49590, 49596 (July 31, 2002).  
There were minor corrections to the criteria issued at a 
later date.  See 67 Fed. Reg. 58448 (Sept. 16, 2002).  Prior 
to the effective date of the new regulations, the veteran's 
claim for a higher initial rating may only be evaluated under 
the older criteria.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000).

The veteran's service connected chloracne was assigned a 
noncompensable rating under the older version of Diagnostic 
Code 7806 as analogous to eczema.  A higher 10 percent rating 
under the older criteria contemplated exfoliation, exudation, 
or itching on an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1997-2002).  A 30 
percent evaluation required constant exudation or itching, 
extensive lesions, or marked disfigurement while a 50 percent 
evaluation required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  Id.  

Under the criteria currently in effect, a 10 percent rating 
under Diagnostic Code 7806 contemplates dermatitis or eczema 
with at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.  A 30 percent rating is 
warranted with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.

Alternatively, the criteria of Diagnostic Code 7806 provides 
that eczema or dermatitis may be rated as disfigurement of 
the head, face, or neck under Diagnostic Code 78000 or scars 
under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) if 
such aspect was the more predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2003-05).  Under the criteria 
in effect since August 30, 2002, scarring causing 
disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:  

1) Scar 5 or more inches (13 or more cm.) in 
length;
2) Scar at least one-quarter inch (0.6 cm.) wide 
at widest part;
3) Surface contour of scar elevated or depressed 
on palpation;
4) Scar adherent to underlying tissue;
5) Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);
6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.);
7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);
8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A minimum 10 percent rating is provided for having one of the 
above characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003-05).  A 30 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.

The veteran describes his chloracne as manifested by 
recurrent episodes of itchy, burning papules on his face, 
arms and trunk.  The medical records reflect treatment for 
skin diseases such as rash on the trunk and arms that may 
have been attributable to H Pylori, skin 
petechiae/telangectasis possibly related to liver disease, 
sebaceous dermatitis, chronic skin rash, and pruritis 
treated.  VA skin examination in December 2002 included 
opinion that there was no evidence of chloracne, to include 
residual scarring.  Rather, the examiner specifically noted 
the veteran's treatment for non-chloracne related skin 
diseases of mild pseudofolliculitis barbae of the face and 
neck, erythematous macules in the left deltoid area which may 
be telangiectasias, and seborrheic dermatitis treated with 
Nizoral in December 1998 and May 1999.  Based upon review of 
the claims folder and the VA opinion in 2002, the Board finds 
that the veteran's chloracne has been asymptomatic during the 
entire appeal period.  As such, a compensable rating is not 
warranted under any of the available diagnostic codes for any 
period of time during the appeal period.  

In so holding, the Board deems the veteran as deemed 
competent to describe his manifestations of skin symptoms, 
but he is not deemed competent to diagnose such symptoms as 
attributable to service connected chloracne rather than to a 
non-service connected skin disease.  Espiritu v. Derwinski, 2 
Vet. App. 429, 424 (1992); 38 C.F.R. § 3.159(a) (2005).  The 
medical opinion in December 2002, upon review of all the 
treated skin diseases during the appeal period, found no 
evidence of chloracne.  As such, the preponderance of the 
evidence demonstrates that the veteran's chloracne is 
asymptomatic.  There is no doubt of material fact to be 
resolved in his favor.  38 U.S.C.A. § 38 U.S.C.A. 5107(b) 
(West 2002).

II.  Service connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of wartime military service.  38 U.S.C.A. § 1110 
(West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid claim is 
not deemed to have been submitted where there is no competent 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  The listed 
diseases are as follows: primary anemia, arthritis, 
progressive muscular atrophy, brain hemorrhage, brain 
thrombosis, bronchiectasis, calculi of the kidney, bladder, 
or gallbladder, cardiovascular-renal disease (including 
hypertension), cirrhosis of the liver, coccidioidomycosis, 
diabetes mellitus, residuals of encephalitis lethargica, 
endocarditis, endocrinopathies, epilepsies, Hansen's disease, 
Hodgkin's disease, leukemia, systemic lupus erythematosus, 
myasthenia gravis, myelitis, myocarditis, nephritis, other 
organic diseases of the nervous system, osteitis deformans 
(Paget's disease), osteomalacia, bulbar palsy, paralysis 
agitans, psychoses, hemorrhagic purpura idiopathic, Raynaud's 
disease, sarcoidosis, scleroderma, sclerosis , syringomyelia, 
Thromboangiitis obliterans (Buerger's disease), active 
tuberculosis, tumors, malignant, or of the brain or spinal 
cord or peripheral nerves and ulcers.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

For purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f) (West 2002).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2005).  

The term "soft-tissue sarcoma" includes the following: Adult 
fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant 
fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (2005).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6) (2005).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection related to Agent Orange 
is not available.  McCartt, 12 Vet. App. 164 (1999).

The Board notes further that the Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 61 Fed. Reg. 57586-
57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 
42600-42608 (2002).

A.  Prostate cancer

The veteran claims that he holds a diagnosis of prostate 
cancer that he believes is causally related to events in 
service.   He appears to believe that his prior treatment for 
a urinary tract infection with symptoms involving flank pain 
and passing of dark urine evidences an underlying cancer of 
the prostate.  The Board has carefully reviewed the claims 
folder, and finds no competent evidence that the veteran has 
been diagnosed with prostate cancer.  His medical records are 
significant only for an October 1998 private clinic record 
wherein, based upon his report to the examiner of being 
prescribed antibiotics for prostate cancer, the examiner 
provided an assessment of prostate cancer by history.  This 
recording of history, however, does not constitute a 
diagnosis of prostate cancer.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.'")

Rather, the only evidence in this case suggesting that the 
veteran has been diagnosed with prostate cancer consists of 
the veteran's own stated beliefs.  His own self-diagnosis in 
this case holds no probative value as he is not shown to 
possess the medical training required to provide a medical 
diagnosis.  See Espiritu, 2 Vet. App. at 494; 38 C.F.R. 
§ 3.159(a) (2005).  Therefore, the Board must find that the 
veteran's claim fails as he has not provided any competent 
evidence of a current disability.  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The claim for service connection for 
prostate cancer, therefore, is denied.

B.  Cancerous ulcer of the stomach

The veteran also claims entitlement to service connection for 
a disability he refers to as a cancerous ulcer of the 
stomach.  His private and VA clinic records reflect his 
treatment for various disabilities such as GERD, gastropathy, 
antral erosion, gastritis, and variceal bleeds.  Some of 
these symptoms have been associated with service connected 
hepatitis C supporting his current 100 percent disability 
evaluation.  However, there is no competent evidence 
contained in the claims folder providing a diagnosis of any 
cancerous condition of the stomach.  Again, the veteran's 
well-intentioned beliefs and self-diagnosis holds no 
probative value as he is not shown to possess the medical 
training required to provide a medical diagnosis.  See 
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2005).  
Therefore, the Board must find that the veteran's claim must 
fail as he has not provided any competent evidence of a 
current disability.  There is no doubt of material fact to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).  
The claim for service connection for a cancerous ulcer of the 
stomach, therefore, is denied.

III.  Duty to assist and provide notice

The claims on appeal were first adjudicated by the RO in 1997 
and 1998.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that RO letters dated March 2003, 
May 2004 and March 2005, as well as the rating decisions on 
appeal, the SOC's and supplemental statements of the (SSOC), 
told him what was necessary to substantiate his claims.  In 
fact, the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claims were being denied, and of the evidence that was 
lacking.  Additionally, the Board's remand orders dated 
August 2003 specifically identified for the veteran the 
evidence and/or information deemed necessary to substantiate 
his claims.

The letters cited above also satisfied the elements of (2) 
and (3) by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claims, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The May 2004 and March 2005 RO letters advised the 
veteran that "[i]f you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
June 2005 SSOC supplied the veteran with the complete text of 
38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claims and/or affected the essential fairness of the 
adjudication of the claims.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claims on appeal.  The RO also obtained legal and 
medical documents pertaining to the veteran's application for 
SSA disability benefits.  VA has provided the veteran medical 
examination on several occasions to determine the current 
nature and severity of his service connected hepatitis C and 
chloracne.  Medical opinion is not required on the service 
connection claims as the Board has not found evidence 
suggesting that the veteran manifests a currently diagnosed 
disability, or recurrent or persistent symptoms of disability 
since service.  See 38 U.S.C.A. § 5103A(d) (West 2002); Wells 
v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has 
no obligation to provide medical opinion pursuant to section 
5103A(d) absent competent evidence that claimant's disability 
or symptoms are associated with service).  See also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  The lay and medical 
evidence and information of record, in its totality, provides 
the necessary information to decide the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

A 30 percent initial rating but no higher for hepatitis C is 
granted for the time period prior to November 27, 2000.

The claim of entitlement to a compensable evaluation for 
chloracne is denied.

The claim of entitlement to service connection for prostate 
cancer is denied.

The claim of entitlement to service connection for cancerous 
ulcer of the stomach is denied.


REMAND

The veteran finally claims entitlement to service connection 
for a condition he describes as an infectious prostate 
condition.  His service medical records reflect his treatment 
for urethral discharge treated with penicillin in May 1969, 
urethritis in March 1971, an instance of dark colored urine 
in July 1971 associated with infectious hepatitis, and penile 
discharge diagnosed as recurring venereal disease (VD).  
Post-service, he has received treatment for symptoms of dark 
colored urine  presumed as urinary tract infections.  In May 
2004, he was diagnosed with mild prostatitis.  

The Board remanded the claim in August 2003 in order to 
obtain opinion as to all signs and symptoms of liver 
dysfunction related to service connected hepatitis C from 
that of possible alcohol related cirrhosis of the liver.  The 
opinion obtained, dated June 2004, found that the veteran's 
esophageal varices and portal hypertension were more 
consistent with a non-service connected alcohol related 
origin.  However, medical evidence obtained thereafter 
attributed the veteran's cirrhosis of the liver to his 
service connected hepatitis C.  The RO has accepted all signs 
and symptoms of cirrhosis of the liver as being service 
connected in origin.  The question remains, however, as to 
whether the veteran manifests a chronic condition of the 
prostate first manifested in service and/or as a 
manifestation of service connected end-stage liver disease.  
Accordingly, the Board finds that medical opinion is required 
in this case.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Contact the veteran and request him to 
identify all VA and non-VA providers of treatment 
for his claimed urinary tract infections.  Take 
appropriate steps to obtain any records identified 
by the veteran as relevant to his claim on appeal.

2.  Provide the veteran with appropriate VA 
examination in order to determine whether the 
veteran manifests a chronic disease of the 
prostate and, if so, whether such disease is 
proximately due to service connected hepatitis C.  
The claims folder and a copy of this remand should 
be made available to the examiner.  Following 
examination and review of the claims folder, the 
examiner should be requested to provide opinion on 
the following questions:
		a) whether the veteran manifests a chronic 
disease of the prostate and, if so,
		b) whether it is at least as likely as not 
(probability of 50% or greater) that such disease 
was first manifest in service and/or are 
proximately due to service connected hepatitis C.  

3.  Following completion of the foregoing, 
readjudicate the claim on appeal.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  The 
appellant and his representative should be allowed 
an appropriate period of time for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


